ORDER
PER CURIAM.
Appellant, Michael P. Taylor, pled guilty to second degree murder and armed criminal action and was sentenced to two concurrent twenty-five (25) year prison terms. He appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed this allegation, the entirety of the record on which it is based, and the findings and conclusions of the motion court, and we do not find the court’s findings and conclusions to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). We also find that an extended opinion would have no precedential value and, therefore, we affirm the motion court’s denial pursuant to Rule 84.16(b).